UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
DR. J. DAVID GOLUB,

                                   Plaintiff,
                                                                      MEMORANDUM AND ORDER
        - against -                                                    16-CV-5386 (RRM) (RML)

MICHAEL L. SWAALEY, et al.,

                                    Defendants.
------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

        In December 2016, plaintiff Dr. J. David Golub, proceeding pro se, commenced this

action alleging that defendants violated his rights in connection with a Surrogate’s Court

proceeding. In a memorandum and order dated September 6, 2017, the Court dismissed the

action for lack of subject matter jurisdiction, declined to exercise supplemental jurisdiction over

Golub’s state-law claims, and entered judgment. Golub v. Swaaley, No. 16-CV-5386 (RRM)

(RML), 2017 WL 3917016 (E.D.N.Y. Sept. 6, 2017).

        Golub subsequently filed a motion for reconsideration pursuant to Rule 59(e) and Rule

60(b) of the Federal Rules of Civil Procedure and a motion seeking leave to file an amended

complaint, both of which were denied in a memorandum and order dated September 26, 2018.

Golub v. Swaaley, No. 16-CV-5386 (RRM) (RML), 2018 WL 4636808 (E.D.N.Y. Sept. 26,

2018). In that memorandum and order, the Court advised Golub that “Rule 59 is not a vehicle

for relitigating old issues, presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking a second bite at the apple.” Id. at *1 (quoting Analytical Surveys, Inc.

v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), and Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998)). The Court also noted that a Rule 60(b) motion “is generally not

favored and is properly granted only upon a showing of exceptional circumstances.” Id. (quoting

United States v. Int’l Bhd. of Teamsters, 247 F.3d 370, 391 (2d Cir. 2001)). Indeed, a Rule 60(b)
motion “will generally be denied unless the moving party can point to controlling decisions or

data that the court overlooked—matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

Cir. 1995) (citing cases).

       Golub now files a second motion for reconsideration pursuant to Rules 59(e) and 60(b) of

the Federal Rules of Civil Procedure (Doc. No. 23). This motion does little more than reiterate

arguments raised in Golub’s prior filing, and does not point to any facts or controlling decisions

which this Court overlooked. To be sure, the motion does cite to a recently decided Second

Circuit case: Jaffer v. Hirji, 887 F.3d 111, 116 (2d Cir. 2018). That case, however, does not

address subject matter jurisdiction, much less imply that federal courts have subject matter

jurisdiction over all adverse possession claims.

                                         CONCLUSION

       For the reasons set forth above, plaintiff Golub’s second motion for reconsideration

pursuant to Rule 59(e) and Rule 60(b) of the Federal Rules of Civil Procedure is denied.

Although Golub paid the filing fee to initiate the action, the Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this Order would not be taken in good faith, and therefore, in

forma pauperis status is denied for purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444–45 (1962). Although the pro se plaintiff has consented to electronic notification,

the Clerk of Court is respectfully directed to mail a copy of this memorandum and order to the

pro se plaintiff and to note the mailing on the docket.

                                                       SO ORDERED.

Dated: Brooklyn, New York                              Roslynn R. Mauskopf
       September 27, 2019

                                                       ROSLYNN R. MAUSKOPF
                                                       United States District Judge

                                                   2
